Citation Nr: 0610983	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-48 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine with congenital 
pedicle defect (hereinafter "lumbar spine disability"), 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to March 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a videoconference hearing before the Board in 
September 1999.  This matter was remanded in April 2000, July 
2003, and December 2005 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative changes of the lumbar spine 
with congenital pedicle defect, is productive of limitation 
of range of motion, but without objective findings of 
unfavorable ankylosis of the thoracolumbar spine, and no 
evidence of incapacitating episodes of at least 6 weeks 
during the past 12 months.

2.  Fibromyalgia was not manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
current fibromyalgia otherwise related to such service or the 
veteran's service-connected lumbar spine disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for degenerative changes of the lumbar 
spine with congenital pedicle defect have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified as 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).

2.  Fibromyalgia was not incurred in or aggravated by the 
veteran's active service, nor is fibromyalgia proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran claimed entitlement to 
an increased rating for lumbar spine disability, and 
entitlement to service connection for fibromyalgia prior to 
enactment of the VCAA.  The veteran's appeal stems from an 
August 1996 rating decision.  In February 2004, a VCAA letter 
was issued to the veteran with regard to both issues.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, this 
matter has been remanded on three occasions to ensure 
compliance with the VCAA assistance provisions.  The contents 
of the VCAA notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
also involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for fibromyalgia 
and the claim for an increased rating, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating as it pertains to the service connection 
issue, nor the type of evidence necessary to establish an 
effective date, as it pertains to the increased rating 
issue.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
February 2004 in which it advised the veteran of the evidence 
necessary to support his service connection and increased 
rating claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection and entitlement to an increased rating, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased disability rating of the lumbar spine

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Service connection is in effect for early degenerative 
changes of lumbar spine with congenital pedicle defect, rated 
10 percent disabling effective March 1967.  Pursuant to an 
increased rating claim, a 20 percent disabling rating was 
assigned, effective December 1977.  In June 1995, the veteran 
filed a claim for an increased rating.  In the August 1996 
rating decision, the RO granted an increased rating, 
assigning a 40 percent disability rating, effective May 23, 
1996.  The RO has rated the veteran's disability under 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, which has now been reclassified as Diagnostic Code 
5243.  

As indicated, the veteran's appeal stems from a rating 
decision issued approximately 10 years prior, thus the Board 
has reviewed the entirety of the voluminous record from 
approximately June 1994 (one year prior to the veteran's 
increased rating claim) to the present.  

Initially, the Board turns to the issue of rating the 
veteran's spine disability under the criteria for 
intervertebral disc syndrome, in effect until September 22, 
2002.  Based on review of the objective medical evidence of 
record, and subjective statements and testimony of the 
veteran, the Board concludes that the veteran's spine 
disability does not more nearly approximate the criteria for 
a rating in excess of 40 percent.  On VA examination in July 
1996, a neurologic examination was normal.  Specially, the 
examiner found that cranial nerves II through XII, motor, 
deep tendon reflexes, sensory examination, cerebellar 
examination and mental status examination were intact and 
physiologic.  An October 1997 private medical record reflects 
a diagnosis of chronic stable grade II spondylolytic 
spondylolisthesis, L5/S1, associated with degenerative disc 
disease, possibly some low grade spinal stenosis but leg pain 
was not a significant disabling symptom.  Correspondence 
dated in October 1999 from the veteran's private physician, 
David M. Jackson, M.D., reflects that he had not treated the 
veteran's low back condition for muscle spasms, although he 
did seem to have some sciatica on the right that was more 
painful when ambulating.  The physician opined that there was 
no objective evidence of severe root impingement in the 
lumbar spine that would explain impotence and urinary and 
fecal incontinence.  He had no focal neurologic deficits in 
his lower extremities.  The Board acknowledges the subjective 
complaints of back pain and muscle spasm in the thoracic 
spine.  Upon consideration of all of the objective findings 
and subjective complaints, however, the evidence does not 
reflect that the veteran's intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Prior to September 26, 2003, an evaluation under the 
remaining disabilities of the spine also does not provide for 
a disability rating in excess of 40 percent.  In fact, the 
veteran is already in receipt of the maximum assignable 
rating allowable under Diagnostic Codes 5292, limitation of 
motion of the lumbar spine, and Diagnostic Code 5295, 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295; see Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).

With regard to the criteria in effect from September 23, 
2002, for intervertebral disc syndrome, the VA medical 
examinations of record and private medical records do not 
reflect the incurrence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Thus, a 60 percent disability rating is not warranted under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 40 percent is also not warranted.  Specifically, a 40 
percent disability is currently assigned to the veteran's 
lumbar spine disability as the objective medical evidence 
reflects that forward flexion of the thoracolumbar spine is 
30 degrees or less.  Upon review of the objective findings of 
record, there have never been any finding of unfavorable 
ankylosis of the entire thoracolumbar spine.  Thus, a 50 
percent disability rating is not warranted for the veteran's 
lumbar spine disability.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 40 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

With regard to the evaluation of objective neurologic 
abnormalities, the Board notes that a November 2002 rating 
decision granted entitlement to service connection for 
urinary incontinence assigning a 20 percent evaluation, 
effective October 9, 2001, and granted entitlement to service 
connection for fecal incontinence, assigning a 30 percent 
evaluation, effective October 9, 2001.  Thus, the veteran is 
already in receipt of separate ratings for neurologic 
symptoms.  There is no persuasive evidence of any other 
neurologic manifestations associated with the lumbar spine 
disability which require separate compensable ratings.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the low back disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 40 percent is 
not warranted for the veteran's service-connected 
degenerative changes of the lumbar spine with congenital 
pedicle defect.  Accordingly, the benefit sought on appeal is 
denied.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A December 1966 service medical examination reflects that the 
veteran had been in service for 16 months, and complained of 
neck and back pain for four years.  He reported dull aching 
pain in the region of the thoracic spine posteriorly, made 
worse by abrupt changes of weather, especially cold weather.  
The pain was located centrally between the scapulae and 
radiated to the lower thoracic spine but not in the lumbar 
region.  He also reported intermittent stiffness of his neck 
and thoracic spine.  He did not have any pain in the lower 
lumbar region nor difficulties in his legs.  The diagnoses 
rendered were early Marie-Strumpell ankylosing spondylitis, 
and spondylolisthesis, L5-S1, 1st degree, asymptomatic.  
Based on these findings, medical separation was recommended.  
A December 1966 separation examination does not reflect any 
defects or diagnoses, and refers the reader to the December 
1966 Medical Board examination report summarized herein.

Upon review of the medical evidence of record, it appears 
that a diagnosis of fibromyalgia was initially rendered by a 
private physician in June 1991.  

As discussed hereinabove, service connection is in effect for 
early degenerative changes of lumbar spine with congenital 
pedicle defect, currently rated 40 percent disabling, and 
service connection is in effect for upper back disability 
associated with early degenerative changes of lumbar spine 
with congenital pedicle defect, currently rated 10 percent 
disabling.  The veteran has claimed that a current diagnosis 
of fibromyalgia is related to his service-connected lumbar 
spine disability.

At a February 1997 VA examination, the veteran reported 
chronic pain in his upper back and fatigue since service 
which was getting progressively worse.  He reported a history 
of fibromyalgia.  Examination of all 18 tender points 
described in the criteria for diagnosis of fibromyalgia, 
published by the American College of Rheumatology, showed no 
significant tenderness.  No gross motor weakness was 
observed.  The examiner noted that the rheumatoid factor was 
negative.  The examiner did not detect any evidence of 
fibromyalgia.  The examiner, however, acknowledged the 
previous physicians' diagnosis of fibromyalgia.  The examiner 
opined that there was no reason to believe that the veteran's 
previous fibromyalgia was in any way secondary to military 
service.  Upon review of the veteran's claims folder, the 
examiner noted that the veteran had an industrial injury in 
1987 and was in a motor vehicle accident in 1992, both of 
which caused spine symptoms.  The examiner opined that it 
seemed to be at least equally likely that any fibromyalgia, 
if present, was secondary to these injuries, rather than 
related to the onset of back symptoms 30 years prior.

The veteran underwent a VA examination in October 2000, in 
which the examiner concluded that the veteran had many of the 
symptoms of fibromyalgia but whether he met the specific 
criteria for fibromyalgia, the examiner could not say for 
certain.  The examiner opined that assuming that he was 
considered to have fibromyalgia, it was thought that it was 
not related to his service-connected lumbar spine disability.  

In January 2001, the veteran underwent another VA 
examination.  The examiner indicated that he had reviewed the 
entirety of the claims folder.  On fibromyalgia evaluation, 
the veteran complained of musculoskeletal pain.  He had 
multiple tender points and complained of fatigue, sleep 
disturbances, stiffness, headaches, irritable bowel syndrome, 
and depression.  The veteran reported a diagnosis of 
fibromyalgia in 1996.  The examiner noted that the veteran 
had classical tender points on evaluation.  He had 
unexplained fatigue and sleep disturbances.  He had irritable 
bowel symptoms with intermittent diarrhea and constipation.  
The examiner concluded that the veteran's low back pain had 
nothing to do with fibromyalgia.  The examiner stated that 
there is no known cause of fibromyalgia.  The examiner noted 
that it appeared that a diagnosis of fibromyalgia was 
diagnosed long after his discharge from service.  The 
examiner opined that the veteran's lumbar spine, thoracic 
spine, and cervical spine disabilities were not responsible 
for his fibromyalgia, and felt that it was an independent 
diagnosis.

The Board has thoroughly reviewed the evidence of record, as 
summarized above. Service medical records reflect a medical 
discharge in March 1967 as a result of Marie-Strumpell 
ankylosing spondylitis, and spondylolisthesis.  Service 
medical records, and the December 1966 separation examination 
do not reflect any findings related to fibromyalgia.  

As noted, although the medical opinions have differed as to 
whether the veteran has fibromyalgia, the objective medical 
evidence reflects a diagnosis as early as June 1991.  The 
veteran has claimed that his fibromyalgia is as a result of 
his service-connected lumbar spine disability, however, the 
medical evidence of record does not support such a 
conclusion.  Upon review of the entire claims folder and a 
physical examination, the January 2001 VA examiner concluded 
that the veteran's fibromyalgia was not due to his service-
connected lumbar, thoracic, and cervical spine disabilities.  
In rendering this opinion, the examiner relied on the fact 
that a diagnosis of fibromyalgia was rendered many years 
after his military service.  As noted, the objective medical 
evidence reflects a diagnosis of fibromyalgia in June 1991 
approximately 24 years after separation from service, 
however, the veteran reported a diagnosis in 1996, 
constituting approximately 29 years after separation from 
service.  In any event, the examiner concluded that a 
diagnosis of fibromyalgia was a distinct diagnosis from his 
spinal disabilities.  The Board accepts the January 2001 VA 
examination as being the most probative medical evidence on 
the subject, as it was based on a review of all historical 
records and a thorough examination, and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).

The veteran has otherwise submitted no objective medical 
evidence to support a finding that his fibromyalgia is 
etiologically related to service, or to his service-connected 
spine disabilities.  The Board has no doubt that the veteran 
is sincere in his belief that his fibromyalgia is as a result 
of his spinal disabilities.  It is well established, however, 
that as a layperson, he is not considered capable of opining, 
no matter how sincerely, as to the nature or etiology of his 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
fibromyalgia.  Consequently, the benefit-of-the-doubt-rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


